Citation Nr: 1420422	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive symptoms.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969, including in the Republic of Vietnam.  

This appeal to the Board of Veteran's Appeals (Board) arose from an August 2008 rating decision in which the RO granted service connection and assigned an initial 30 percent rating for PTSD, effective June 17, 2004.ent.  In February 2009, the Veteran filed a notice of disagreement (NOD) with regard to the disability rating.  The RO issued a statement of the case (SOC) in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2010. 

Because the appeal involves disagreement with the initial rating assigned following the award of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

The Board also notes that in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim, which includes various documents that need to be taken into consideration in the review of this file.  Likewise, the Veterans Benefit Management System (VBMS) file includes relevant documents.   

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

The Board observes that the Veteran's last VA PTSD examination was conducted in July 2007, in connection with the claim for service connection.  .  The Veteran alleges that his PTSD symptoms are worse, and warrant a higher disability rating.  The Board notes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is the case here.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  

Therefore, the Board finds that   a contemporaneous examination-with findings responsive to the applicable rating criteria-is needed to determine the manifestations and level of severity  of the Veteran's PTSD. 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim.  See 38 C.F.R. § 3.655 .  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the  scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the accomplishing actions responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file. 

With regard to VA records, the claims file currently includes outpatient treatment records from the Shreveport VA Medical Center (VAMC) dated through March 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all outstanding VA records are obtained, the RO should obtain from the Shreveport VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran since March 2014, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act pf 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

In adjudicating the claim, the AOJ should address whether "staged" rating of the Veteran's PTSD with depressive symptoms assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson, 12 Vet. App. at 126, is appropriate.  The AOJ's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, this matter is hereby REMANDED for the following actions:

1. Obtain from the Shreveport VAMC all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran, dated since March 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.
 
2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate mental health professional, for evaluation of his service-connected PTSD with depressive symptoms.  The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be furnished to the individual designated to examine the Veteran, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should specifically render findings with respect to the existence and extent (or frequency, as appropriate) of: memory loss, depressed mood, anxiety, panic attacks, sleep impairment, impaired judgment, speech, impulse control and/or thought processes, neglect of personal hygiene and appearance, suicidal and/or homicidal ideation, and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the Veteran's PTSD with depressive symptoms, and an explanation of what the score means.

Further, based on review of the medical evidence and the Veteran's assertions, the examiner should indicate whether, at any point since the June 17, 2004, effective date of the award of service connection, the Veteran's psychiatric disability changed in severity; and, if so, the approximate date(s) of the change(s), and the level of severity of the disability at each stage. 

All examination findings, along with complete rationale for the conclusions reached, must be provided.

5. If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority (to include consideration  of whether staged rating, pursuant to Fenderson, is  appropriate).

7. If the  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



